DETAILED ACTION
	This is the first office action on the merits for 16/993,277, filed 8/14/2020.
	Claims 1-16 are pending in the application, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a rejection.
Rivoli (U.S. Patent 6,742,741 B2)
Deakin (U.S. Patent Application Publication 2013/0062457 A1)
Berry (U.S. Patent 4,666,107)

Claim Objections
Claims 8 are objected to because of the following informalities: two claims are numbered “Claim 8.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 10 depends on Claim 9, and there is currently no claim indicated as “Claim 9.” For the purposes of examination, Claim 10 will be interpreted to depend from the second “Claim 8.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites that the “solar wing further comprises a plurality of solar panels.” This limitation is also recited in Claim 1, on which Claim 8 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz (U.S. Patent Application Publication 2018/0102734 A1).
In reference to Claim 1, Katz teaches a solar wing, corresponding to the solar canopy 31 shown in Figs. 4A-B (Figs. 4-7, paragraphs [0046]-[0052], with additional details shown in Fig. 2).
The O.E.D. defines “wing” as “lateral appendage or side piece.” Therefore, because the canopy is shown in Figs. 4A-B to extend laterally from a building, the canopy of Katz meets the limitations of a “wing.”
The solar wing comprises a proximal end (corresponding to the end of the canopy structure closest to actuator 44), and a distal end (corresponding to the end of the canopy structure furthest from actuator 44).
The solar wing of Katz further comprises a plurality of solar panels 42 (Figs. 4A-B, paragraph [0046]).
The solar wing of Katz further comprises a driving mechanism 44/46F mechanically connected to said solar wing at said proximal end (Fig. 4A, paragraph [0046]).
Katz teaches that the driving mechanism 44/46F is configured to apply a force to said proximal end of said solar wing (Figs. 4A-B, paragraph [0048]).
The solar wing of Katz further comprises a support mechanism pivotally attached to said solar wing at said distal end, corresponding to the axle 46 closest to the building, as shown in Figs. 4A-B (paragraphs [0046]-[0047]).
The solar wing of Katz further comprises a rail mechanism slidably attached to said solar wing between said proximal and distal ends. This “rail mechanism” corresponds to at least the horizontally-extending track 41 (Figs. 4A-B, paragraphs [0046]-[0047]).
The O.E.D. defines “rail” as “a bar (originally of wood, now often of metal) fixed in a horizontal position for hanging things on, or for some other purpose.” Therefore, item 41 is a rail, because it is a horizontal bar.

The solar wing of Katz further comprises a control mechanism configured to actuate said driving mechanism such that the position of said solar wing can be manipulated, corresponding to the microcontroller controlling the forward and backward rotation of the motor 44 (paragraph [0051]).
Because the control mechanism/microcontroller controls the forward and backward rotation of the motor 44, which controls the extension/retraction of the solar wing, the control mechanism/microcontroller is “configured to adjust the position (i.e. the degree of horizontal extension) and angle (i.e. the angular disposition of the solar panels 42, relative to the ground) of said solar wing by actuating said driving mechanism.”
It is noted that “configured to apply a force to said proximal end of said solar wing,” “configured to convert said force such that said solar wing may pivot about said support mechanism,” “configured to actuate said driving mechanism such that the position of said solar wing can be manipulated,” and “configured to adjust the position and angle of said solar wing by actuating said driving mechanism” are all intended-use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
This disclosure further teaches the limitations of Claim 8, wherein said solar wing further comprises a plurality of solar panels 42 (Figs. 4A-B).
The limitations “configured to apply a force to said proximal end of said solar wing; a support mechanism pivotally attached to said solar wing at said distal end,” configured to convert said force such that said solar wing may pivot about said support mechanism,” “configured to actuate said driving mechanism such that the position of said solar wing can be manipulated,” and “configured to adjust the position and angle of said solar wing by actuating said driving mechanism” are considered intended use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 2, Katz teaches that the rail mechanism further comprises a shaft, corresponding to one of the ropes 49 used to move a solar panel 42 (Figs. 4A-B, paragraphs [0046]-[0050]).
Katz teaches that the rail mechanism further comprises a rail support, corresponding to loops 59 through which rope 49 is attached to a solar panel frame 55 (Figs. 7C-D, paragraph [0048]).  
Figs. 4A-4B teach that the shaft 49 is fixedly attached to the rail support 59 (which is part of the solar panels shown in Figs. 4A-B) (paragraphs [0046]-[0050]).
Figs. 7C-D teach that the rail support 59 is fixedly attached to said solar wing, because it is attached to the frame 55 of the solar panel 42 (paragraph [0048]).
Figs. 4A-B teach that force applied to the shaft 49 from the driving mechanism 44/46F is also applied to the solar wing, which comprises the individual solar panels 42 (paragraphs [0046]-[0050]). 
In reference to Claim 3, the rail mechanism further comprises a rail 51, wherein said rail comprises an elongated, curved aperture, corresponding to groove 47 (Fig. 6A-B, paragraph [0047]), configured to receive said shaft and force said shaft to travel within said curved aperture when said drive mechanism 44/46F is actuated (shown in Fig. 4B, paragraphs [0047]-[0048]).
The O.E.D. defines “rail” as “a bar (originally of wood, now often of metal) fixed in a horizontal position for hanging things on, or for some other purpose.” Therefore, item 51 is a rail, because it is a horizontal bar.
The limitations “configured to receive said shaft and force said shaft to travel within said curved aperture when said drive mechanism is actuated” are considered intended use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 4, Figs. 6A-B teach that the curved aperture 47 has an upward curve, relative to the rail mechanism 41. Specifically, Figs. 6A-B teach that the curved aperture 47 is circular; therefore, a portion of curved aperture 47 curves upward, relative to rail mechanism 41.
Fig. 4B teaches that the shaft 49 travels upward around curved aperture 47, generating an upward force on the solar wing (i.e. on solar panels 42, causing the solar panels to swing upward into a horizontal position) when the drive mechanism 44/46F is actuated (paragraphs [0046]-[0049]).
In reference to Claim 5, Katz further teaches that the rail mechanism further comprises a cam, corresponding to the wheel 46A of the axle (Figs. 5A-C, paragraphs [0047]-[0048]).
This cam 46A comprises a curved, smooth, generally convex surface, as shown in Figs. 5A-C.
Katz further teaches that the shaft 49 is positioned adjacent to the cam 46A, in the groove 47 (paragraph [0047]).
Katz teaches that the cam rotates along item 41, which causes the rope/shaft 49 to move along the cam edge (paragraphs [0047]-[0048]).
This disclosure teaches the limitations of Claim 5, wherein said cam is configured to apply an outward force onto said shaft as it travels along said cam, because it forces the shaft 49 to move “outward” (i.e. away from the cam) as it moves along the cam.

The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 10, Katz teaches that the solar wing further comprises a plurality of ribbed support members positioned between said solar panels to provide structural support. These support members correspond to items 51, which comprise ridges/ribs 53, as shown in Figs. 6A, 6C, 6D, and 7A (paragraph [0048]).
The O.E.D. defines “ribbed” as “marked with or having ribs or ridges.” Therefore, items 51 are “ribbed.”
Items 51/53 (which are part of items 46) are structurally connected to the edges of the solar panels 55 (paragraph [0048]), and are shown in Figs. 4A-B to be disposed between the solar panels. Further, items 51/53 (which are part of items 46), are shown in Figs. 4A-B to connect the solar panels to the horizontal rail 41. 
Therefore, items 51/53 provide structural support to the solar panels.

Claims 1, 8, 12, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krastev (U.S. Patent Application Publication 2015/0102155 A1).
In reference to Claim 1, Krastev teaches a solar wing (Figs. 1-10, paragraphs [0014]-[0061]).
The solar wing of Krastev comprises a solar wing, corresponding to the wing 43 of Figs. 1-4 (paragraphs [0042]-[0044]).
This wing is taught to be covered in photovoltaic panels in the Abstract; therefore, the wing is a “solar wing.” 
	The solar wing 43 comprises a proximal end (corresponding to the longitudinal edge of wing 43 closest to the rear of the plane in the extended state, Figs. 3-4) and a distal end (corresponding to the longitudinal edge of the of wing 43 closest to the front of the plane in the extended state, Figs. 3-4).
	Krastev teaches that the solar wing 43 further comprises a plurality of solar panels (Abstract).

Krastev teaches that the driving mechanism 67 is configured to apply a force to said proximal end of said solar wing, because it is taught to cause pivoting of the wing around the bearing body 45 (paragraph [0043]).
The wing of Krastev comprises a support mechanism pivotally attached to said solar wing at said distal end. This “support mechanism” corresponds to the bearing body 45, about which the wing is taught to pivot (Fig. 1, paragraph [0043]).
The wing of Krastev comprises a rail mechanism slidably attached to said solar wing between said proximal and distal ends. This “rail mechanism” corresponds to the “bolts pressing with bearings and sliders (42) moving in radial canals (41)” (Fig. 1, paragraph [0043]).  
Krastev teaches that the rail mechanism is “configured to convert said force such that said solar wing may pivot about said support mechanism” (Figs. 1, 3, 9-10, paragraphs [0043] and [0051]-[0053]).
Krastev teaches that the wing of his invention comprises a control mechanism configured to actuate said driving mechanism such that the position of said solar wing can be manipulated, wherein said control mechanism is configured to adjust the position and angle of said solar wing by actuating said driving mechanism. This “control mechanism” corresponds to the control mechanisms actuated by the pilot to adjust the position of the wings by actuating the driving mechanism (paragraph [0044]), as well as the control board (paragraph [0027]). 
Figs. 3 and 9-10 teach that this control adjusts the position (i.e. degree of extension) of the wing 43 and the angle (e.g. the angle of the wing, relative to the plane body) of the wing 43 by actuating the driving mechanism 67.
This disclosure further teaches the limitations of Claim 8, wherein said solar wing further comprises a plurality of solar panels (Abstract).
In reference to Claim 2, Krastev teaches that the rail mechanism further comprises a shaft (corresponding to the “bolt” portion of the rail mechanism, paragraph [0043]) and a rail support (corresponding to the radial canal 41, Fig. 1, paragraph [0043]) in which the bolt moves.
Because the shaft/bolt is taught to be confined to the rail support 41, it is “fixedly attached to said rail support.”
Because the rail support 41 is structurally attached to the wing 43, it is “fixedly attached to said solar wing such that any movement for force applied to said shaft will also be applied to said solar wing.” This is further shown by the pivoting action shown in Figs. 9-10.
In reference to Claim 12, Krastev teaches that the control mechanism (which comprises the control board described in paragraph [0027]) further comprises a plurality of sensors, wherein said plurality of sensors are in electrical communication with said control mechanism (i.e. the control board) (paragraph [0027]).
In reference to Claim 16, Krastev teaches that the pilot controls the position of the wings (paragraphs [0051]-[0057]). This disclosure teaches the limitations of Claim 16, wherein the control mechanism is manually controlled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (U.S. Patent Application Publication 2018/0102734 A1), as applied to Claim 5, and further in view of Menard (U.S. Patent Application Publication 2015/0372636 A1).
In reference to Claim 6, Katz does not teach that the rail mechanism further comprises a spring positioned about said shaft between said cam and said rail and wherein said spring is configured to provide an outward compression force between said cam and said rail such that said shaft is always positioned adjacent to said cam as it travels.
To solve the same problem of providing a photovoltaic panel positioning system comprising ropes, Menard teaches a rope with a spring tensioning device 126 positioned about the rope (Fig. 8, paragraphs [0170] and [0226]).
Menard teaches that this spring provides the benefit of keeping adequate tension in the rope during the entire service life of the system (paragraphs [0170] and [0226]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have disposed a spring positioned about the rope/shaft 49 of Katz, to achieve the taught benefit of keeping adequate tension in the rope during the entire service life of the system.
Disposing a spring positioned about the rope/shaft 49 of Katz, as taught by Menard, teaches the limitations of Claim 6, wherein the rail system further comprises a spring positioned about said shaft between said cam and said rail (i.e. between at least a portion of the rope/shaft and at least a portion of the rail 51).
Disposing a spring positioned about the rope/shaft 49 of Katz, as taught by Menard, teaches the limitations of Claim 6, wherein spring is configured to provide an outward compression force between said cam and said rail such that said shaft is always positioned adjacent to said cam as it travels. It is the Examiner’s position that, because the spring of Menard is taught to provide tension in the rope, positioning a spring around the rope/shaft 49 of Katz would result in the formation of an “outward compression force between said cam and said rail (i.e. force applied to the shaft 49 between the cam 46A 
The limitations “configured to provide an outward compression force between said cam and said rail such that said shaft is always positioned adjacent to said cam as it travels” are considered intended use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (U.S. Patent Application Publication 2018/0102734 A1), as applied to Claim 1, and further in view of Toyomura, et al. (U.S. Patent 6,093,884).
In reference to Claim 11, Katz does not teach that the solar wing comprises a carbon fiber body.
However, he teaches that each solar cell 42 comprises a rigid frame 55 (paragraph [0048]). He is silent regarding the composition of the frame.
To solve the same problem of providing solar cells with rigid frames, Toyomura teaches a solar panel with a rigid frame comprising carbon fiber (column 6, lines 55-60).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the frames of the panels of Katz from carbon fiber, because Toyomura teaches that carbon fiber is a material suitable for use as a solar cell frame. Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using carbon fiber as the material of the frames of the solar panels of Katz.
Forming the solar panel frames of Katz from carbon fiber, as taught by Toyomura, teaches the limitations of Claim 11, wherein said solar wing further comprises a carbon fiber body.
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (U.S. Patent Application Publication 2018/0102734 A1).
In reference to Claim 12, Katz does not teach that the wing of his invention necessarily comprises a plurality of sensors, wherein said plurality of sensors are in electrical communication with said control mechanism.
However, he teaches that one of multiple configurations for the device includes a device comprising a light and motion sensor connected to the microcontroller, wherein the microcontroller controls the device with inputs from the sensors (paragraph [0015]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the wing of Figs. 4A-B to include a plurality of sensors, wherein the plurality of sensors is in electrical communication with the control mechanism, because Katz teaches that this is a suitable configuration for the wing of his invention.
Forming the wing of Figs. 4A-B to include a plurality of sensors, wherein the plurality of sensors is in electrical communication with the control mechanism, teaches the limitations of Claim 12. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krastev (U.S. Patent Application Publication 2015/0102155 A1), as applied to Claim 1, and further in view of McClure (U.S. Patent Application Publication 2015/0210359 A1).
In reference to Claim 7, Krastev teaches that the drive mechanism of his invention comprises a hydrocylinder 67 (paragraphs [0049]-[0050]).
Krastev is silent regarding the structure of the hydrocylinder, so he does not teach that the hydrocylinder necessarily has the structure recited in Claim 7.

McClure further teaches that the motor 56 is configured to move said support member 66 along said drive rail 64) (column 9, lines 29-37), and that the support member 66 is fixedly attached to the solar wing, to affect actuation (column 9, lines 15-37).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant inventio was filed to have formed the hydraulic actuation structure of Krastev to have the form of McClure, because McClure teaches that this is a suitable configuration for actuating pivoting movement of a solar wing with a hydraulic cylinder, as in Krastev.
Forming the drive mechanism of Krastev to have the form of McClure teaches the limitations of Claim 7, wherein said drive mechanism further comprises a motor, a drive rail, and a support member, where said motor is configured to move said support member along said drive rail, and wherein said support member is fixedly attached to said solar wing.
The limitation “configured to move said support member along said drive rail” is considered intended use limitations of the claim.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krastev (U.S. Patent Application Publication 2015/0102155 A1), as applied to Claim 1, and further in view of Lowry (U.S. Patent 3,087,692).
In reference to Claim 8, Krastev teaches that the support mechanism (which corresponds to the bearing body 45, about which the wing is taught to pivot, Fig. 1, paragraph [0043]), further comprises a support beam, corresponding to the lever 16 taught to push and rotate the wings (paragraph [0050]).
This disclosure further teaches the limitations of Claim 8, wherein the support beam 16 provides structural support to said solar wing.
Krastev does not teach that the support mechanism comprises a ball joint.
Instead, he teaches that support mechanism comprises a bearing body 45 (paragraph [0043]).
To solve the same problem of providing a pivoting structure on which an aircraft wing can pivot between a retracted and extended state, Lowry teaches that both bearing structures and ball joints are suitable mechanisms by which to pivot aircraft wings between a retracted and extended state (column 5, lines 47-51).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant inventio was filed to have formed the pivot/support structure of the support mechanism of Krastev to comprise a ball joint, because Lowry teaches that this is a suitable configuration for the pivoting structure of an airplane wing. 
Forming the pivot/support structure of the support mechanism of Krastev to comprise a ball joint teaches the limitations of Claim 8, wherein said support mechanism further comprises a ball joint, wherein said ball joint provides a pivot point for said solar wing.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krastev (U.S. Patent Application Publication 2015/0102155 A1), as applied to Claim 12, and further in view of Stoicoviciu (U.S. Patent Application Publication 2012/0025629 A1) and Freeman (U.S. Patent Application Publication 2010/0193260 A1).
In reference to Claim 13, Krastev teaches that the plurality of sensors includes GPS sensors (paragraph [0027]).
Krastev does not teach that the plurality of sensors includes velocity sensors, steering wheel angle sensors and directional sensors.

	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the control system of the vehicle of Krastev to include the sensor and control structure of Stoicoviciu, to provide the benefit of reducing the occurrence of vehicular accidents (paragraph [0055]).
	Modifying the control system of the vehicle of Krastev to include the sensor and control structure of Stoicoviciu teaches the limitations of Claim 13, wherein the plurality of sensors includes velocity sensors and steering wheel angle sensors.
Modifying the control system of the vehicle of Krastev to include the sensor and control structure of Stoicoviciu teaches the limitations of Claim 14, wherein the control mechanism is configured to receive velocity and steering wheel input from said plurality of sensors and to calculate a desired downforce relative to said velocity and steering wheel input.
The control mechanism is further used to actuate said driving mechanism (Krastev, paragraph [0044]).
It is the Examiner’s position that the control system of modified Krastev is capable of moving the angle and position of the solar wing (as described in the rejection of Claim 1 above).
Therefore, it is the Examiner’s position that the driving mechanism is structurally capable of manipulating the angle and position of the solar wing to generate a desired downforce. 
	To solve the same problem of providing a vehicle comprising photovoltaic panels, Freeman teaches a vehicle comprising photovoltaic panels and a compass-like sun finder that provides the benefit of providing information to the operator, to assist in orienting and aligning the solar panels to maximize the output of the panels (paragraph [0021]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the control system of modified Krastev to include the compass-like sun finder of Freeman, to assist in orienting and 
Modifying the control system of modified Krastev to include the compass-like sun finder of Freeman teaches the limitations of Claim 13, wherein the plurality of sensors includes directional sensors.
Modifying the control system of modified Krastev to include the compass-like sun finder of Freeman teaches the limitations of Claim 15, wherein the control mechanism is configured to receive location and time input from said plurality of sensors, and to calculate the position of the sun based on said location and time (because the sensor of Freeman is taught to be a sun finder).
Modifying the control system of modified Krastev to include the compass-like sun finder of Freeman teaches the limitations of Claim 15, wherein the control mechanism is capable of calculating a desired angle relative to said position of the sun, where said desired angle comprises a perpendicular angle (i.e. because the information is taught to be used to optimize the position of the solar panels to optimize output panel).
 The control mechanism is further used to actuate said driving mechanism (Krastev, paragraph [0044]).
It is the Examiner’s position that the control system of modified Krastev is capable of moving the angle and position of the solar wing (as described in the rejection of Claim 1 above).
Therefore, it is the Examiner’s position that the driving mechanism is structurally capable of manipulating the angle and position of the solar wing to approach the desired angle.
	It is the Examiner’s position that “configured to receive velocity and steering wheel input from said plurality of sensors, to calculate a desired downforce relative to said velocity and steering wheel input, and to actuate said drive mechanism, wherein the angle and position of said solar wing are manipulated to generate said desired downforce,” “configured to receive velocity and steering wheel input from said plurality of sensors, to calculate a desired downforce relative to said velocity and steering wheel input, and to actuate said drive mechanism, wherein the angle and position of said solar wing are manipulated to generate said desired downforce,” and “configured to receive location and time input from said plurality of sensors, to calculate the position of the sun based on said location and time, to calculate a desired 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721